Order entered September 14, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00657-CV

 FELIX SORKIN, INDIVIDUALLY, GENERAL TECHNOLOGIES, INC.,
    AND PRECISION-HAYES INTERNATIONAL, INC., Appellants

                                         V.

              P.T. ATLAS MANUFACTURING, L.L.C., Appellee

               On Appeal from the 298th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-20-17416

                                      ORDER

      Before the Court is appellants’ September 9, 2021 unopposed second motion

for extension of time to file their brief. Appellants seek a seven-day extension.

      We GRANT the motion and ORDER the brief be filed no later than

September 20, 2021.

                                              /s/   KEN MOLBERG
                                                    JUSTICE